Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has not provided prior arts that disclose or render obvious the limitations in independent claim 1. The closest prior arts of record are: Niergarth; Daniel Alan et al. (US 20190203644), Cheung; Lawrence Chih-hui et al. (US 20180051716). Niergarth at [0095, 0096] and FIG. 13 disclose fuel-oil, oil-oil heat, hydraulic fluid-oil heat exchangers etc.. However as shown in the FIG. 13, the fluid-fluid heat exchangers 408 and 412 are not within the casing. Cheung at [0048, 0049] and FIG. 4 disclose fuel-oil, oil-oil heat, hydraulic fluid-oil heat exchangers etc.. However as shown in the FIG. 4, the fluid-fluid heat exchangers 408 and 412 are not within the casing to achieve the advantages discussed on page 6 of the Applicant’s specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Tuesday through Friday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins whose telephone number is 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6102.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/RMH/

/Rodney Henry/ Patent Examiner Art Unit 3644	

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644